DETAILED ACTION
This action is responsive to claims filed 1 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 were pending in the previous Office action mailed 8 December 2020.
Claims 3-4, 8-9 and 13-14 have been canceled, and claims 1, 6, 11 and 16 have been amended.
Claims 1-2, 5-7, 10-12 and 15-16 remain pending for examination.
NOTE: The amended claims include an obvious typographical error wherein claim 4 was left out, but should have been indicated as canceled, as stated in Applicant’s Remarks at page 5. Examiner’s Amendment is provided below to correct this error.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


1. (Previously Presented) A method for policy determination, comprising: 
receiving, by User Equipment (UE), first information transmitted by a network device, the first information comprising a first policy, the first policy comprising a policy identifier (ID) and a policy content, and the policy content comprising at least one of a policy type field or a spare bit field for indicating a policy type corresponding to the first policy; 
wherein the network device is a Policy Control Function (PCF), a content of the first information is divided into at least one section and is encapsulated into a container by the PCF for transmitting to a Core Access and Mobility Management Function (AMF), and the container is transparently transmitted to the UE by the AMF; 
wherein the policy type corresponding to the first policy comprises at least one of a PC5 interface-based Vehicle to Everything (V2X) policy or a Uu interface-based V2X policy.

2. (Original) The method of claim 1, wherein the first information further comprises: a trigger condition for the UE to request the first policy.

3-4. (Canceled)

5. (Original) The method of claim 1, further comprising: 
transmitting, by the UE, a first request message to the network device, the first request message comprising second information and the second information being configured to instruct the network device to update a policy corresponding to a target policy type; 


6. (Previously Presented) A method for policy determination, comprising: 
transmitting, by a network device, first information to User Equipment (UE), the first information comprising a first policy, the first policy comprising a policy identifier (ID) and a policy content, and the policy content comprising at least one of a policy type field or a spare bit field for indicating a policy type corresponding to the first policy; 
wherein the network device is a Policy Control Function (PCF), a content of the first information is divided into at least one section and is encapsulated into a container by the PCF for transmitting to a Core Access and Mobility Management Function (AMF), and the container is transparently transmitted to the UE by the AMF; 
wherein the policy type corresponding to the first policy comprises at least one of a PC5 interface-based Vehicle to Everything (V2X) policy or a Uu interface-based V2X policy.

7. (Original) The method of claim 6, wherein the first information further comprises: a trigger condition for the UE to request the first policy.

8-9. (Canceled)

10. (Original) The method of claim 6, further comprising: 
receiving, by the network device, a first request message transmitted by the UE; and 

wherein the target policy type comprises the at least one of the PC5 interface-based V2X policy or the Uu interface-based V2X policy.

11. (Previously Presented) A device for policy determination, for use in User Equipment (UE), comprising: 
a transceiver; 
a processor; and 
a memory is configured to store computer program instructions that, when executed by the processor, cause the processor to perform a method for policy determination comprising: 
receiving, through the transceiver, first information from a network device, the first information comprising a first policy, the first policy comprising a policy identifier (ID) and a policy content, and the policy content comprising at least one of a policy type field or a spare bit field for indicating a policy type corresponding to the first policy; 
wherein the network device is a Policy Control Function (PCF), a content of the first information is divided into at least one section and is encapsulated into a container by the PCF for transmitting to a Core Access and Mobility Management Function (AMF), and the container is transparently transmitted to the UE by the AMF; 


12. (Original) The device of claim 11, wherein the first information further comprises: a trigger condition for the UE to request the first policy.

13-14. (Canceled)

15. (Original) The device of claim 11, wherein the processor is further configured to transmit, through the transceiver, a first request message to the network device, the first request message comprising second information and the second information being configured to instruct the network device to update a policy corresponding to a target policy type; 
wherein the target policy type comprises the at least one of the PC5 interface-based V2X policy or the Uu interface-based V2X policy.

16. (Previously Presented) A non-transitory computer readable storage medium, having stored thereon computer program instructions that, when executed by a processor of User Equipment (UE), cause the processor to perform a method for policy determination comprising: 
receiving first information transmitted by a network device, the first information comprising a first policy, the first policy comprising a policy identifier (ID) and a policy content, 
wherein the network device is a Policy Control Function (PCF), a content of the first information is divided into at least one section and is encapsulated into a container by the PCF for transmitting to a Core Access and Mobility Management Function (AMF), and the container is transparently transmitted to the UE by the AMF; 
wherein the policy type corresponding to the first policy comprises at least one of a PC5 interface-based Vehicle to Everything (V2X) policy or a Uu interface-based V2X policy.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest all of the limitations in ordered combination as required by any of independent claims 1, 6, 11 or 16. Shan (US 2019/0289459, previously cited) remains the closest prior art. As provided in the previous Office action, Shan does not appear to explicitly disclose how policy information is conveyed in messages from a Policy Control Function (PCF) that is transparently forwarded to user equipment by an Access Mobility Management Function (AMF); much less describe that the policy information includes a policy identifier and policy content comprising either a policy type field or a spare bit field indicating a first policy. Further search and consideration has not revealed other prior art that one having ordinary skill in the art would use to modify Shan in a reasonable manner so as to arrive at the claimed invention. 
field or a spare bit field. 
Further search and consideration revealed other prior art that likewise comes close, but also does not explicitly disclose either the claimed policy type field or spare bit field indicating a policy type of a first policy. These other references are provided below as “pertinent but not relied upon.” For example, McCloghrie et al. (US 6,286,052) may disclose a policy ID type field, but that is not the same as a policy type field or a spare bit field, and the disclosure is not related to policy information from a PCF or equivalent core network entity as required by the independent claims, Cakulev (US 10,609,667) discloses a policy field forwarded by an AMF, but the policy field is not disclosed as within the scope of a policy type field or spare bit field, and the policy field is not disclosed as indicating a policy type corresponding to a first policy as required by the independent claims, and Chaponniere et al. (US 10,701,587) discloses a PCF sending a policy message to user equipment through an AMF including a payload type field such as a policy update payload type field, but the disclosed payload type field is not disclosed as being within the scope of the claimed policy type field or spare bit field that indicates a policy type of a first policy as required by the independent claims.
Shan, Oppo, McCloghrie, Cakulev and Chaponniere come closest to disclose the feature at issue, but none of them individually discloses the feature at issue, and they cannot be reasonably combined to disclose the feature at issue in combination with all of the other features of any of independent claims 1, 6, 11 or 16.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCloghrie et al. (US 6,286,052) – Fig. 5B and  associated description disclose a policy ID type field relating to traffic flow policies within a local area network;
Cakulev et al. (US 10,609,667) – Figs. 2B, 2E, 3 and 5 and associated description disclose an AMF transparently forwards data to user equipment including a policy field;
Chaponniere et al. (US 10,701,587) – Figs. 5 and 6 with associated description disclose a generic policy transport mechanism enabling transparent delivery of ANDSF information from an AMF to a UE, and a PCF delivering policy information to a UE in a NAS control plane message including a new (policy update) payload type field;
Li et al. (US 2019/0246282) – Figs. 2B and 2C with associated description disclose a Session Management Function (SMF) sending a security policy identifier to a base station through an AMF;

Lee et al. (US 2021/0037380) – Figs. 1, 6-15, 17-18 with associated description disclose a PCF being coupled to an AMF and a UE, and the PCF transmitting a UE policy container to an AMF, and the AMF sends the UE policy container to the UE, including a policy section identifiers and UE Spare bit fields;
Lee et al. (US 2020/0112850) – Figs. 1, 2 and 8 with associated description disclose a PCF sending a policy information message to a UE through an AMF;
Ikeda et al. (US 2004/0243600) – Fig. 7 and associated description disclose a policy type field relating to information management;
Griot et al. (US 10,231,250) – Figs. 2-5 and 16 with associated description disclose a PCF sending a policy information message to a UE through an AMF; and
Shan (WO 2020/160178) – Fig. 6 and associated description disclose the process for a PCF sending policy information to a UE through an AMF as defined by TS 23.502 § 4.2.4.3 (previously made of record).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Thomas R Cairns/Examiner, Art Unit 2468